 



Exhibit 10.11

Summary of Compensation Paid to United Bankshares Inc.’s Executive Officers

     On November 4, 2004, the Compensation Committee (the “Committee”) of United
Bankshares, Inc. met to review the performance of the Company for 2004, to
establish the Chief Executive Officer’s and the other executive officers’ base
salary for 2005, to determine the cash incentive awards for the Company’s
executives for 2004, and to determine the number of options to grant to the
Company’s officers and employees under the Company’s 2001 Incentive Stock Option
Plan.

     The Company’s Executive Compensation program consists of three basic
components: (1) base salary; (2) short-term cash incentives; and (3) long-term
stock incentives. The Committee is responsible for the administration of the
Company’s Executive Compensation programs, which includes recommending to the
Board of Directors base salary levels, short-term cash incentives and long-term
stock incentives for all executive officers of the Company. The Committee’s
Executive Compensation policies are designed to provide competitive levels of
compensation that integrate compensation with the Company’s annual and long-term
performance goals and assist in attracting and retaining qualified executives.
The Company’s compensation policies will be discussed in detail in the Report of
the Compensation Committee included in the Company’s proxy statement.

Compensation of the Named Executive Officers Other than the Chief Executive
Officer

     On November 4, 2004, the Committee reviewed recommendations by the Chief
Executive Officer relating to base salary for 2005, short-term cash incentives
for 2004, and grants of stock options under the Company’s 2001 Incentive Stock
Option Plan for the Company’s named executive officers. In reviewing the
recommendations, the Committee considered (i) the financial performance of the
Company and (ii) a presentation by the Chief Executive Officer. The Chief
Executive Officer based his presentation and recommendations on an analysis of
personal performance ratings provided by the named executive officers, peer
group data obtained from the Watson Wyatt survey, and the Chief Executive
Officer’s evaluation of the named executive officers.

     Based on its review of this analysis, the Committee approved the following
compensation for named executive officers of the Company who had been reported
in the 2004 proxy statement and those who are expected to be named executive
officers in the 2005 proxy statement:

                                                        2004 Cash      
Incentive Stock       Name/Position     2005 Salary       Incentive       Option
      Steven E. Wilson
Executive Vice President,
Chief Financial Officer,
Secretary and Treasurer     $ 247,447       $ 112,500         15,000       James
B. Hayhurst, Jr.
Executive Vice President       210,000         66,500         10,000      
Kendal E. Carson
Executive Vice President       220,000         75,000         10,000       James
J. Consagra, Jr.
Executive Vice President       210,000         75,000         10,000      

     These recommendations were presented to the Board of Directors for approval
at its meeting on November 22, 2004. The Board of Directors approved the
recommendations of the Committee.

     All cash incentives were paid on January 3, 2005. The stock options were
granted on the opening bid price on November 4, 2004 of $36.71.

86



--------------------------------------------------------------------------------



 



Compensation of the Chief Executive Officer

     At its meeting on November 4, 2004, the Committee recommended a new base
salary for 2005, a short-term cash incentive for 2004, and a grant of stock
options under the Company’s 2001 Incentive Stock Option Plan for Richard M.
Adams, the Chairman of the Board of Directors and the Chief Executive Officer of
the Company. In determining the compensation for Mr. Adams, the Committee
considered the financial performance of the Company, information relating to
compensation paid to Chief Executive Officers of peer banks, and the individual
performance of Mr. Adams. A more detailed explanation of the factors considered
when determining Mr. Adams’ compensation will be set forth in the Compensation
Committee Report in the Proxy Statement. The following table sets forth the
Committee’s recommendations to the Board of Directors for Mr. Adams’
compensation:

                                                        2004 Cash      
Incentive Stock       Name/Position     2005 Salary       Incentive       Option
      Richard M. Adams
Chairman of the Board of Directors and
Chief Executive Officer     $ 625,000       $ 385,000         30,000      

     These recommendations were presented to the Board of Directors for approval
at its meeting on November 22, 2004. The Board of Directors approved the
recommendations of the Committee.

     The cash incentive was paid on January 3, 2005, and the stock options were
granted on the opening bid price on November 4, 2004 of $36.71.

87